Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Notice of Change of Examiner
The examiner assigned to the application has changed from Magdalene Sgagias to Emily Cordas. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 15, 2021 has been entered.  All arguments have been fully considered.  
 
Status of the Claims 
	Claims 1, 3, 6, 7, 9, 10, 18-26, 29 and 31-41 are currently pending.
Claims 1, 18, 27, 28, 36 are amended.
 	Claims 2, 4, 5, 8, 11-17, 29 and 30 are cancelled. 
	Claims 1, 3, 6, 7, 9, 10, 18-26, 29 and 31-41 have been considered on the merits.

Claim Objections
	New claim objections are added due to amendment.

The disclosure is objected to because of the following informalities: 
	Claim 1 is objected to in the recitation of “extracellular matrix” in line 1 and then “ECM” in line 14, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “extracellular matrix (ECM)” in line 1, so that the acronym is clearly defined.
Claim 1 is objected to in the recitation of “the second fibroblast” in line 7 and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite the following or to be amended to “the second fibroblasts”, since the plural form of fibroblast is used prior.
Claim 1 is objected to in the recitation of:
“(c) culturing the second fibroblast in a second solution, wherein the second solution comprises serum at a concentration of 0.1% to 20% (v/v), until the second fibroblasts produce mature collagens; and
(d) gradually reducing the concentration of serum over a period of at least 5 days such that there is an at least 95% reduction in the concentration of serum (v/v)”. 
In the interest of improving claim form, it is suggested that the recited phrase be amended to recite the following or to be amended to clarify that it is the solution of step (c) in which the gradual reduction of serum is occurring:
“(c) culturing the second fibroblasts in a second solution, wherein the second solution comprises serum at  an initial concentration of 0.1% to 20% (v/v), until the second fibroblasts produce mature collagens; 
(d) gradually reducing the concentration of serum in the second fibroblast culture over a period of at least 5 days such that there is an at least 95% reduction in the concentration of serum (v/v)”. 
It is suggested to remove the “and” following step (c) since there is an “and” between steps (d) and (e).  The other suggestions are made to clarify that the solution which there a gradual reduction of serum is performed in is the solution of step (c) and not steps (a) and (b).  
Claim 29 is objected to in the recitation of “the first fibroblast” in lines 1-2 and in the interest of improving claim form, it is suggested that the recited phrases be amended to recite the following or to be amended to “the first fibroblasts”, since the plural form of fibroblast is used prior in claim 1.
Claim 29 is objected to in the recitation of:
“(d) culturing the second fibroblasts in a second solution comprising serum at a concentration of 0.1% to 20% (v/v), until the second fibroblasts produce mature collagens; 
(e) gradually reducing the concentration of serum over a period of at least 5 days such that there is an at least 95% reduction in the concentration of serum”. 
In the interest of improving claim form, it is suggested that the recited phrase be amended to recite the following or to be amended to clarify that it is the solution of step (d) in which the gradual reduction of serum is occurring:
“(c) culturing the second fibroblasts in a second solution comprising serum at  an initial concentration of 0.1% to 20% (v/v), until the second fibroblasts produce mature collagens; 
(d) gradually reducing the concentration of serum in the second fibroblast culture over a period of at least 5 days such that there is an at least 95% reduction in the concentration of serum”. 
It is suggested to remove the “and” following step (c) since there is an “and” between steps (d) and (e).  The other suggestions are made to clarify that the solution which there a gradual reduction of serum is performed in is the solution of step (c) and not steps (a) and (b).  
Appropriate correction is appreciated.



Claim Rejections - 35 USC § 112
New claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA ) have been added to address the claim amendments.
New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments and upon further consideration.
New claim rejections under 35 USC § 112, (d) or fourth paragraph (pre-AIA ) have been added upon further consideration.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 6, 7, 9, 10, 18-26, 29 and 31-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention.  Claims 1 and 36 recites a limitation of “wherein gradually reducing the concentration of serum results in the second fibroblasts producing increased amounts of soluble mature ECM and decreased amounts of degraded ECM as compared to second fibroblasts cultured under otherwise identical culturing conditions with no gradual reduction in the concentration of serum”.  Claim 18 recites a limitation of “wherein gradually reducing the concentration of serum results in the fibroblasts producing increased amounts of soluble mature ECM and decreased amounts of degraded ECM as compared to fibroblasts cultured under otherwise identical culturing conditions with no gradual reduction in the concentration of serum”.  The specification describes in para. 0091 of the published application:
“gradually removing the serum, until the serum is completely, (or nearly completely) removed as described in accordance with some embodiments herein can induce a majority of the ECM-producing cells to arrest the cell cycle (o\i.e., enter a G0 phase), and produce soluble mature ECM without substantially degrading the ECM or inducing apoptosis.  Accordingly, in some embodiments, following the gradual reducing of the serum, soluble, intact and mature ECM is produced.”  
The specification does not describe that the fibroblasts which were cultured by gradually removing the serum have an increase in amounts of soluble mature ECM and decreased amounts of degraded ECM compared fibroblasts which were cultured under normal conditions.  The specification indicates that the fibroblasts produce soluble mature ECM without substantially degrading the ECM.
This is a new matter rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 9, 10, 18-26, 29 and 31-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, the phrase “a second solution”, renders the claim and its dependents indefinite, since it is unclear whether steps (a) and (b) are performed in the same first solution even though the steps appear to require different factors.  It is unclear if the fibroblast differentiation factors of step (b) are simply added to the solution containing de-differentiation factors of step (a) or whether steps (a) and (b) use different solutions.  For the purposes of compact prosecution, “a second solution” in the claims will be interpreted to mean “a third solution” or simply “a solution”, since typically a de-differentiation step (step (a)) and a differentiation step (step (b)) would use different solutions.  
The term "gradually" in claims 1 and 39 is a relative term which renders the claim indefinite. The term "gradually" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Since claims 3, 6, 7, 9, 10, 24-26, 29-32, and 35 depend from indefinite claim 1 and do not clarify the above points of confusion, claims 3, 6, 7, 9, 10, 24-26, 29-32, and 35 must also be rejected under 35 U.S.C. § 112, second paragraph.  
The term "gradually" in claims 18, 20 and 40 is a relative term which renders the claims indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Since claims 19-23, 33, and 34 depend from indefinite claim 18 and do not clarify the above points of confusion, claims 19-23, 33, and 34 must also be rejected under 35 U.S.C. § 112, second paragraph.
In claim 18, line 8, the phrase “a second solution”, renders the claim and its dependents indefinite, since it is unclear whether steps (a), (b)  and (c) are performed in the same first solution even though the steps appear to require different factors.  It is unclear if the fibroblast differentiation factors of step (b) are simply added to the expansion solution of step (b) which also contains de-differentiation factors of step (a) or whether steps (a), (b) and (c) use different solutions. For the purposes of compact prosecution, “a second solution” in the claims will be interpreted to mean “a fourth solution” or simply “a solution”, since typically a de-differentiation step (step (a)), the expansion step (step (b)) and a differentiation step (step (c)) would use different solutions.  
The term "gradually" in claims 36 and 41 is a relative term which renders the claims indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Since claims 37 and 38 depend from indefinite claim 36 and do not clarify the above points of confusion, claims 37 and 38 must also be rejected under 35 U.S.C. § 112, second paragraph.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 contains the limitation of “the method of claim 1, wherein (a) comprises contacting the first fibroblast with de-differentiation factors, thereby de-differentiating the first fibroblasts into iPSCs”.  However, claim 1 step (a) recites, “(a) culturing first fibroblasts with one or more de-differentiation factors, thereby differentiating the first fibroblasts into induced Pluripotent Stem Cells (iPSCs)”, which would inherently have the contacting of the fibroblasts with de-differentiation factors.  The culturing of the fibroblasts with one or more de-differentiation factors would have the contacting of the de-differentiation factors with the cells. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment and reconsideration.  


Response to Arguments 
Applicant's arguments filed Nov. 15, 2021 have been fully considered. 
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that Bianchetti does not teach or suggest gradually reducing the concentration of serum in the medium comprising fibroblasts until the medium contains no more than 5% of the concentration serum in step (a), where in the gradual reducing of the concentration of serum is performed over a period of at least 5 days (Remarks pg. 10-11 bridging para.). Specifically, Applicant argues that Bianchetti teaches method where the fibroblasts are first culture in complete DMEM with at least 20% fetal calf serum, replacing 50% of the medium with complete DMEM containing 20% FCS after 3 days of culture (the serum concentration would remain at 20%), and after 6 days of culture changing the medium to low-serum DMEM containing 0.4% FCS which is not a gradual reduction in serum (Remarks pg. 11 para. 2).  
Applicant argues that Tour does not cure the deficiencies of Bianchetti and only teaches culturing fibroblasts in medium supplemented with 2% human serum (Remarks pg. 12 para. 2).  Applicant argues that Mak does not cure the deficiencies of Bianchetti and Tour (Remarks pg. 12 para. 3).  Applicant argues that Pinney does not cure the deficiencies of Bianchetti, Tour, and Mak (Remarks pg. 12-13 bridging para.).  Applicant argues that there is no teaching or suggestion in the combination of Bianchetti, Tour, Mak and Pinney to motivate the skilled artisan to arrive at the instantly claimed invention where there is a gradual reduction in the amount of serum (Remarks pg. 13 para. 2).   Applicant argues that the teachings of Shamis and Hayes do not cure the deficiencies of Bianchetti, Tour, Mak and Pinney (Remarks pg. 13-14 bridging para.).  Applicant argues that the teachings of Muiznieks and Zouboulis do not cure the deficiencies of Bianchetti, Tour, Mak and Pinney (Remarks pg. 14 para. 4 and pg. 15 para. 3).  
Applicant argues that Warren does not cure the deficiencies of Bianchetti and Tour (Remarks pg. 16 para. 4).  Applicant argues that Itoh does not cure the deficiencies of Bianchetti, Tour and Warren (Remarks pg. 16 para. 5).  Applicant argues that there is no teaching or suggestion in the combination of Warren, Itoh, Bianchetti, and Pinney to motivate the skilled artisan to arrive at the instantly claimed invention where there is a gradual reduction in the amount of serum (Remarks pg. 17 para. 1).  Applicant argues that none of Shamis, Naughton and Muiznieks and Zouboulis do cure the deficiencies of Warren, Itoh, Bianchetti, and Pinney (Remarks pg. 17 last para., pg. 18 para. 4, p. 13-14 bridging para., and para. 4).  
These arguments were found to be persuasive, therefore, the rejection has been withdrawn.  However, upon further consideration, new claim rejections under 35 USC § 112, (a) or first paragraph (pre-AIA );  35 USC § 112, (b) or second paragraph (pre-AIA ); and 35 USC § 112, (d) or fourth paragraph (pre-AIA ) have been added to address the claim amendments and upon further consideration.

Applicant argues that the step of gradually removing serum recited in instant claim 18, results in an unexpected improved technical effect of inducing a majority of the ECM-producing cells to produce increased amounts of soluble mature ECM without substantially degraded the ECM as shown in para. 0090 of the instant specification which could not be predicted by Bianchetti or the teachings of the combination of Bianchetti, Tour, Mak and Pinney (Remarks pg. 11-12 bridging para. and pg. 13 para. 2).  However, this argument was not found to be persuasive, since claim 18 is making a comparison between fibroblasts cultured under conditions where the concentration of serum has been reduced to 5% of the initial serum concentration and fibroblast cultured under conditions where the concentration of serum has not been changed.  The statement in the specification in para. 0090 does not make the comparison and only states that ECM-producing cells cultured under conditions where the serum is gradually removed so that the serum is completely or nearly removed produce soluble mature ECM without substantially degrading the ECM.  Therefore, it is unclear whether fibroblasts cultured under conditions where the concentration of serum has not been changed would also produce soluble mature ECM without substantially degrading the ECM.  No data has been provided showing that the gradually removing serum from the fibroblasts has these improvements compared to fibroblasts grown under unchanged serum concentrations. 

Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632